Title: To Thomas Jefferson from Thomas Munroe, 12 March 1807
From: Munroe, Thomas
To: Jefferson, Thomas


                        
                            12 March 1807
                        
                        T Munroe’s best respects to the President.
                        The Demands against the public buildings, including 3000$ to G Blagdin & the rolls of the other workmen &
                            Labourers, amt to nearly 8,000$. TM therefore respectfully asks the Presidents signature to the enclosed
                        requisition.
                    